Citation Nr: 1722161	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned at a March 2012 Travel Board hearing.  The hearing transcript is of record.  

In June 2014, the Board remanded the increased rating issues for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a January 2015 rating decision, the RO restored the 10 percent evaluations for the service-connected left ankle sprain and right ankle sprain, effective November 1, 2009, implementing the Board's June 2014 decisions.  As such, no further discussion of the issues of entitlement to restoration of the 10 percent evaluations for the left and right ankle sprains is necessary, and the issues are no longer on appeal before the Board.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Although the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In July 2016, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016).  

The Veteran was provided his most recent VA examinations in March 2015 and June 2015, to assess the nature and severity of his left and right ankle sprains.  However, none of the examinations included assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is warranted.

The Board also notes that the medical evidence of record indicates that the Veteran's right ankle disability may have increased in severity since his last VA examination in June 2016.  In this regard, September 2016 VA outpatient treatment records show that the Veteran was seen for complaints of increased right ankle pain (10/10), which was not relieved by his usual pain medication (Motrin) after twisting the ankle and hearing a "cracking/pop" sound.  See September 2016 treatment records from the VA Medical Center in Pittsburgh.  Given the evidence of increased symptomatology since the last VA examination, a new VA examination is warranted to determine the current severity of the Veteran's right ankle disability.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); and Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158  and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any pertinent outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected right and left ankle disabilities.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  

The examiner is to conduct all necessary tests, including range of motion and X-ray studies, to determine the nature and severity of the service-connected right and left ankle sprains.

All range of motion studies should be performed.  Specifically, the examiner should report the ranges of ankle dorsiflexion and plantar flexion, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss including weakness, fatigability, incoordination, or limitation of function due to pain, as discussed in DeLuca v. Brown, 8 Vet App 202 (1995).  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins. 

The right and left ankle examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, to the extent possible.  If the examiner is unable to conduct the requested testing, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected right and left ankle disabilities.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues of entitlement to an increased rating for a right ankle sprain and entitlement to an increased rating for a left ankle sprain.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

